UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                       Senior Airman CHRISTOPHER A. EVANS
                                 United States Air Force

                                            ACM S32154

                                           20 March 2014

         Sentence adjudged 9 May 2013 by SPCM convened at Scott Air Force
         Base, Illinois. Military Judge: Natalie Richardson (sitting alone).

         Approved Sentence: Bad conduct discharge, forfeiture of $700.00 pay per
         month for 2 months, and reduction to E-3.

         Appellate Counsel for the Appellant: Captain Thomas A. Smith.

         Appellate Counsel for the United States: Colonel Don M. Christensen and
         Gerald R. Bruce, Esquire.

                                                 Before

                              ROAN, HARNEY and MITCHELL
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court